DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-7-22 has been entered.
Claims 2-6, 10-12, 15, 16, 18, 19, 25-29, 31, 34, 35 have been canceled. claim 36-38 have been added. Claims 1, 7-9, 13, 14, 17, 20-24, 30, 32, 33, 36-38 are pending. 
Applicant's arguments filed 10-7-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
When referencing the specification, please use page and paragraph number (and line number as necessary) of the original specification.  Do not simply use paragraph numbers or refer to the US Patent Application Publication. 
Election/Restrictions
Applicants elected Group I, claims 1-3, 5-18, 20-24, 27, 29, 32, with traverse in the reply filed on 7-28-21. However, Groups I and II were recombined to expedite prosecution. 
The requirement between claims 1-3, 5-18, 20-24, 27, 29, 30, 32 and Group III (claim 33) remains proper. 
Claim 33 remains withdrawn. 
Claims 1, 7-9, 13, 14, 17, 20-24, 30, 32 remain and claims 36-38 are under consideration. 
Claim Rejections - 35 USC § 112
Written Description
Claims 1, 7-9, 13, 14, 17, 20-24, 30, 32 remain and claims 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A) The specification lacks written description for a pig with any “modified chromosomal sequence is selected from the group consisting of: 
a 182 base pair deletion from nucleotide 1,397 to nucleotide 1,578, as compared to reference sequence SEQ ID NO: 135, wherein the deleted sequence is replaced with a 5 base pair insertion beginning at nucleotide 1,397; 
a 9 base pair deletion from nucleotide 1,574 to nucleotide 1,582, as compared to reference sequence SEQ ID NO: 135; 
a 9 base pair deletion from nucleotide 1,577 to nucleotide 1,585, as compared to reference sequence SEQ ID NO: 135; 
a 9 base pair deletion from nucleotide 1,581 to nucleotide 1,589, as compared to reference sequence SEQ ID NO: 135; 
an 867 base pair deletion from nucleotide 819 to nucleotide 1,685, as compared to reference sequence SEQ ID NO: 135; 
an 867 base pair deletion from nucleotide 882 to nucleotide 1,688, as compared to reference sequence SEQ ID NO: 135; 
a 1 base pair insertion between nucleotides 1,581 and 1,582, as compared to reference sequence SEQ ID NO: 135; 
a 1 base pair insertion between nucleotides 1,580 and 1,581, as compared to reference sequence SEQ ID NO: 135, 
a 1 base pair insertion between nucleotides 1,579 and 1,580, as compared to reference sequence SEQ ID NO: 135; 
a 2 base pair insertion between nucleotides 1,581 and 1,582, as compared to reference sequence SEQ ID NO: 135,  
a 267 base pair deletion from nucleotide 1,321 to nucleotide 1,587, as compared to reference sequence SEQ ID NO: 135, 
a 267 base pair deletion from nucleotide 1,323 to nucleotide 1,589, as compared to reference sequence SEQ ID NO: 135; 
a 1 base pair deletion of nucleotide 1,581, as compared to reference sequence SEQ ID NO: 135; 
a 12 base pair deletion from nucleotide 1,582 to nucleotide 1,593, as compared to reference sequence SEQ ID NO: 135; 
a 25 base pair deletion from nucleotide 1,561 to nucleotide 1,585, as compared to reference sequence SEQ ID NO: 135; 
a 25 base pair deletion from nucleotide 1,560 to nucleotide 1,584, as compared to reference sequence SEQ ID NO: 135; 
an 8 base pair deletion from nucleotide 1,575 to nucleotide 1,582, as compared to reference sequence SEQ ID NO: 135; 
an 8 base pair deletion from nucleotide 1,574 to nucleotide 1,581, as compared to reference sequence SEQ ID NO: 135; 
a 661 base pair deletion from nucleotide 940 to nucleotide 1,600, as compared to reference sequence SEQ ID NO: 135, wherein the deleted sequence is replaced with an 8 base pair insertion beginning at nucleotide 940; 
an 8 base pair deletion from nucleotide 1,580 to nucleotide 1,587, as compared to reference sequence SEQ ID NO: 135, wherein the deleted sequence is replaced with a 4 base pair insertion beginning at nucleotide 1,580; and combinations of any thereof” as required in claims 1, 33, 36. 
Applicants point to paragraphs 2, 80, 100, 104, 113-120, 363-371 and the Examples. Applicants’ argument is not persuasive. First, when referencing the 219 page specification, please use page and paragraph number (and line number as necessary) of the original specification. Do not simply use paragraph numbers or refer to the US Patent Application Publication. Second, where support is implicit, please provide a reasoned explanation. Third, of the paragraphs cited, only Table 1 in paragraph 113 relates to ANPEP exons, but it has nothing to do the specific mutations claimed. Fourth, pg 158-160, Table 29 and 30, teach the indels in pigs obtained using CRISPR technology, but they do not teach the pigs have reduced susceptibility to TGEV infection. Fifth, at least 5 of the mutations require replacing nucleotides “with a 5[,1, 2, 8, or 4] base pair insertion”; however, the specification is limited to CCCTC in indel 1, 11, 15, 18, 25; T in indel 4, 12, 23, 26; AT in indels 5, 6; A in indel 23; GGGGCTTA in indel 27; TCGT in indel 28. It is not readily apparent applicants were in possession of every possible replacement as broadly claimed or a reasonable representation of the replacements other than the one shown. Sixth, Pg 161, para 647, teaches ANPEP-edited pigs, 158-1 and 4-2, were bred for TGEV challenge, and pg 167, Tables 34 & 35, show the biallelic genotypes of offspring challenged with TGEV. All of the genotypes in Table 34 are “null” (see Fig. 33 for a description of “Genotype classification”), i.e. the ANPEP gene is inactivated. Three of the genotypes in Table 35 are biallelic for “null” genotypes, and one is biallelic with a 3 amino acid deletion and a “null” genotype (“B/F”). However, the specification does not link any of the specific indels claimed to reduced susceptibility to TGEV as required in claims 1, 33, 36. In other words, there is no indication in the specification or the art at the time of filing that the indels claimed will impart protection against TGEV infection. Seventh, the claims encompass “combinations thereof” but do not teach any such combinations. 
It is unclear which SEQ ID NOs are associated with each mutation, which mutations claimed cause reduced susceptibility to TGEV infection, and which of the mutations claimed are “null”.  
An adequate written description of indels in a pig made using CRISPR technology requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of pigs having these indels and reduced susceptibility to TGEV infection. It is not sufficient to define a pig solely by its principal biological property, i.e. having the specific indels listed and reduced susceptibility to TGEV infection, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of pigs that have those indels. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming pigs that have the specific indels listed and reduced susceptibility to TGEV infection without a reasonable indication that pigs with those indels have reduced susceptibility to TGEV infection is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. 
B) The specification lacks written description for any of the specific mutations causing reduced ANPEP production or activity as broadly encompassed by claim 13 other than those that cause at least one “null” allele in the pig ANPEP gene for reasons set forth above. In addition, claim 13 encompasses obtaining reduced ANPEP production/activity in the pig as compared to a pig that lacks the modified ANPEP gene. This encompasses comparing one of the mutations listed in claim 1 to any of the other mutations listed or to a wild-type pig. However, the specification is limited to comparing to a wild-type pig expressing normal amounts of ANPEP. Claim 13 should be limited to ---wherein the pig exhibits reduced ANPEP production or activity as compared to a wild-type pig---. 
C) The specification lacks written description for any modification of a pig ANPEP gene listed that causes “substantially no functional ANPEP” and reduced susceptibility to TGEV infection as broadly encompassed by claim 14 other than those that target exon 2 and cause two “null” alleles in the pig ANPEP gene for reasons set forth above. The specification does not teach any pig with two null alleles. 
D) The specification lacks written description a representative number of species within the genus pig ANPEP gene modifications that delete amino acids 194-196 or 194-197 of the ANPEP protein and causes reduced susceptibility to TGEV infection as broadly encompassed by claim 17 for reasons set forth above. The F and G alleles possessed 9 and 12 base pair deletions, respectively which did not cause a frame shift edit; rather these resulted in the removal of the peptide sequences, 194-M-E-G and 194-M-E-G-N, respectively, as compared to the wild-type amino acid sequence (SEQ ID NO: 134). One species within the genus is inadequate written description. 
E) The specification lacks written description any modification of a pig ANPEP gene in the range of nucleotides 17235-22422 of SEQ ID NO: 132 as broadly encompassed by claim 20 for reasons set forth above. 
F) The specification lacks written description any modification of a pig ANPEP gene that is 80-100% identical to SEQ ID NO: 135 or 132 as encompassed by claim 21 for reasons set forth above. 
G) The specification lacks written description for any animal with a modification that is 100% identical to SEQ ID NO: 135 or 132 as encompassed by claim 22 for reasons set forth above. 
H) The specification lacks written description for any modification in a CD163 gene in a pig as broadly encompassed by claim 23 and 24. The specification does not teach gRNA that target a pig CD163 gene. The specification does not correlate the CRISPR/gRNA target regions of a CD163 gene to any ZFN or TALEN target sequences. The specification does not correlate NHEJ to using a homology template for making the modification in a CD163 gene as broadly encompassed by claim 23. The specification teaches some pigs with a modified CD163 gene are resistant to PRRSV (Example 3). However, the specification does not teach the structure of the modified CD163 gene. The sole disclosed purpose of the invention is to make a genetic modified animal that is resistant to pathogen infection (pg 7, para 29; pg 8, para 30, 31). The specification describes various INDELS as a result of CRISPR modified CD163 in pig fibroblasts in Example 3. The specification merely states the piglets were challenged with PRRSV; they do not teach each any every modification imbued PRRSV resistance. Accordingly, the specification lacks written description for a pig with any modification of the CD163 gene as broadly encompassed by claim 23 that makes them resistant to PRRSV as required in claim 24. 
Claims 30 and 36 are rejected for reasons set forth in claim 1. 
Enablement
Claims 1, 7-9, 13, 14, 17, 20-24, 30, 32 remain and claims 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
A) The specification does not enable making/using a pig with any modification listed that causes reduced susceptibility to TGEV infection as encompassed by claims 1, 36. 
The claims and their breadth are discussed above. 
The teachings in the specification and examples are discussed above. 
At least 5 of the mutations require replacing nucleotides “with a 5[,1, 2, 8, or 4] base pair insertion”; however, the specification is limited to CCCTC in indel 1, 11, 15, 18, 25; T in indel 4, 12, 23, 26; AT in indels 5, 6; A in indel 23; GGGGCTTA in indel 27; TCGT in indel 28. It is not readily apparent applicants enabled making a representative number of replacements other than the one shown. 
Pg 158-160, Table 29 and 30, teach the indels in pigs obtained using CRISPR technology, but they do not teach the pigs have reduced susceptibility to TGEV infection. Pg 161, para 647, teaches ANPEP-edited pigs, 158-1 and 4-2, were bred for TGEV challenge, and pg 167, Tables 34 & 35, show the biallelic genotypes of offspring challenged with TGEV. All of the genotypes in Table 34 are “null” (see Fig. 33 for a description of “Genotype classification”), i.e. the ANPEP gene is inactivated. Three of the genotypes in Table 35 are biallelic for “null” genotypes, and one is biallelic with a 3 amino acid deletion and a “null” genotype (“B/F”). However, the specification does not link any of the specific indels claimed to reduced susceptibility to TGEV as required in claims 1, 33, 36. In other words, there is no indication in the specification or the art at the time of filing that the indels claimed will impart protection against TGEV infection. The claims encompass “combinations thereof” but do not reasonably teach how to arrive at any such combination.
It is unclear which SEQ ID NOs are associated with each mutation, which mutations claimed cause reduced susceptibility to TGEV infection, and which of the mutations claimed are “null”.  
Given the lack of guidance in the specification, it would have required those of skill undue experimentation to make a pig with any modification as broadly encompassed by claims 1, 30, 36 other than those that cause at least one “null” allele in the pig ANPEP gene and reduced susceptibility to TGEV infection for reasons set forth above.
B) The specification does not enable making/using any of the specific mutations causing reduced ANPEP production or activity as broadly encompassed by claim 13 other than those that cause at least one “null” allele in the pig ANPEP gene for reasons set forth above. In addition, claim 13 encompasses obtaining reduced ANPEP production/activity in the pig as compared to a pig that lacks the modified ANPEP gene. This encompasses comparing one of the mutations listed in claim 1 to any of the other mutations listed or to a wild-type pig. However, the specification is limited to comparing to a wild-type pig expressing normal amounts of ANPEP. Claim 13 should be limited to ---wherein the pig exhibits reduced ANPEP production or activity as compared to a wild-type pig---.
C) The specification does not enable making/using any modification of a pig ANPEP gene listed that causes “substantially no functional ANPEP” and reduced susceptibility to TGEV infection as broadly encompassed by claim 14 other than those that target exon 2 and cause two “null” alleles in the pig ANPEP gene for reasons set forth above. The specification does not teach any pig with two null alleles. It is unclear which mutations claimed are “null”, the SEQ ID NOs associated with those “null” alleles, and which “null” mutations cause reduced susceptibility to TGEV infection.  
D) The specification does not enable making/using any ANPEP gene modifications that delete amino acids 194-196 or 194-197 of the ANPEP protein and causes reduced susceptibility to TGEV infection as broadly encompassed by claim 17 for reasons set forth above. The F and G alleles possessed 9 and 12 base pair deletions, respectively which did not cause a frame shift edit; rather these resulted in the removal of the peptide sequences, 194-M-E-G and 194-M-E-G-N, respectively, as compared to the wild-type amino acid sequence (SEQ ID NO: 134). One species within the genus is inadequate written description. 
E) The specification does not enable making/using any modification of a pig ANPEP gene in the range of nucleotides 17235-22422 of SEQ ID NO: 132 as broadly encompassed by claim 20 for reasons set forth above. 
F) The specification does not enable making/using any modification of a pig ANPEP gene that is 80-100% identical to SEQ ID NO: 135 or 132 as encompassed by claim 21 for reasons set forth above. 
G) The specification does not enable making/using any animal with a modification that is 100% identical to SEQ ID NO: 135 or 132 as encompassed by claim 22 for reasons set forth above. 
H) The specification does not enable making/using any modification in a CD163 gene in a pig as broadly encompassed by claim 23 and 24. The specification does not teach gRNA that target a pig CD163 gene. The specification does not correlate the CRISPR/gRNA target regions of a CD163 gene to any ZFN or TALEN target sequences. The specification does not correlate NHEJ to using a homology template for making the modification in a CD163 gene as broadly encompassed by claim 23. The specification teaches some pigs with a modified CD163 gene are resistant to PRRSV (Example 3). However, the specification does not teach the structure of the modified CD163 gene. The sole disclosed purpose of the invention is to make a genetic modified animal that is resistant to pathogen infection (pg 7, para 29; pg 8, para 30, 31). The specification describes various INDELS as a result of CRISPR modified CD163 in pig fibroblasts in Example 3. The specification merely states the piglets were challenged with PRRSV; they do not teach each any every modification imbued PRRSV resistance. Given the teachings in the specification it would have required those of skill undue experimentation to make a pig with any modification of the CD163 gene as broadly encompassed by claim 23 to make them resistant to PRRSV as required in claim 24. 
Claims 30 and 36 are rejected for reasons set forth in claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-9, 13, 14, 17, 20-24, 30, 32, 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a 182 base pair deletion from nucleotide 1,397 to nucleotide 1,578, as compared to reference sequence SEQ ID NO: 135, wherein the deleted sequence is replaced with a 5 base pair insertion beginning at nucleotide 1,397” in claims 1, 30, 36 makes the claims indefinite. First, the claim never sets forth the pig genome used as the basis for genetic modification contains SEQ ID NO: 135, so simply saying the pig has a deletion of nucleotides 1397-1578 of SEQ ID NO: 135 lacks antecedent basis. Next, use of the phrase “wherein the deleted sequence is replaced with a 5 base pair insertion beginning at nucleotide 1397” in combination with numbering the deletion from 1397-1578 does not make sense since nucleotides 1402-1578 of SEQ ID NO: 135 no longer exist in the new sequence. Next, the substitution “as compared to SEQ ID NO: 135” never indicates the pig has the remainder of SEQ ID NO: 135. Overall, the phrase uses the terms “deletion” and “insertion” to describe what is simply a substitution in a sequence that no longer exists in the pig. Perhaps the SEQ ID NOs in claim 22 correlate to the mutations in claims 1, 30, 36 which would positively set forth what structure IS in the genome of the pig/cell. Without such a positive recitation, the description of the mutation in claims 1, 30, 36 makes them indefinite. 
The “9 base pair deletion from nucleotide 1574-1582 as compared to reference sequence SEQ ID NO: 135” in claims 1, 30, 36 makes the claims indefinite. The claim never sets forth the pig genome used as the basis for genetic modification contains SEQ ID NO: 135, so simply saying the pig has a deletion of nucleotides 1574-1582 of SEQ ID NO: 135 lacks antecedent basis. Next, numbering the deletion does not make sense since nucleotides 1574-1582 of SEQ ID NO: 135 no longer exist in the new sequence. Finally, the deletion “as compared to SEQ ID NO: 135” never indicates the pig has the remainder of SEQ ID NO: 135. Overall, the phrase describes a deletion of a sequence that no longer exists in the pig. Perhaps the SEQ ID NOs in claim 22 correlate to the mutations in claims 1, 30, 36 which would positively set forth what structure IS in the genome of the pig/cell. Without such a positive recitation, the description of the mutation in claims 1, 30, 36 makes them indefinite.
The remainder of the mutations in claims 1, 30, 36 are indefinite for reasons set forth above because they do not positively set forth the sequence that IS in the animal and because the deletions, substitutions and insertions listed “as compared to SEQ ID NO: 135” never indicates the pig has the remainder of SEQ ID NO: 135. 
The mutation in claim 20 is indefinite for reasons set forth above because the claim does not positively set forth the sequence that IS in the animal and because it is not clear the modification in claim 1 are within nucleotides 17235-22422 of SEQ ID NO: 132, or that  nucleotides 17235-22422 of SEQ ID NO: 132 are the same in SEQ ID NO: 135 in claim 1. Claim 20 never indicates the pig has the remainder of SEQ ID NO: 132 or 135 after the modification of nucleotides 17235-22422 of SEQ ID NO: 132. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17, 20, 21, 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The phrase “the in-frame deletion” in claim 17 lacks antecedent basis in claim 1. In addition, it is unclear whether any of the mutations in claim 1 cause a deletion of amino acids 194-196 or 194-197 of the ANPEP protein as required in claim 17. 
Claim 20 requires the pig has a modification within nucleotides 17235-22422 of SEQ ID NO: 132; however, parent claim 1 uses SEQ ID NO: 135 as the basis, and there is no indication that nucleotides 17235-22422 of SEQ ID NO: 132 and 135 are the same. In addition, it is unclear whether any of the mutations in claim 1 cause a modification within nucleotides 17235-22422 of SEQ ID NO: 132 (or 135) as required in claim 20.
Claim 21 gives percent homology to SEQ ID NO: 132 or 135; however, claim 1 is based on SEQ ID NO: 135 and none of the mutations in claim 1 correlate to 80, 85, 90, 95, or 98% homology to SEQ ID NO: 132-135. Therefore, claim 21 is broader than the mutations in claim 1 and does not further limit claim 1. 
Claim 22 is indefinite because it is unclear that any of the mutations in claim1 correlate to any of the SEQ ID NOs in claim 22. Therefore, claim 22 is broader than the mutations in claim 1 and does not further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claims 1, 7-9, 13, 14, 17, 20, 21, 30, 32 remain and claims 36-38 are rejected under 35 U.S.C. 102a as being anticipated by Liu (CN107893088).
Liu taught genetically modified pigs and pig cells whose genome comprises a homozygous knockout of an endogenous CD13 (ANPEP) gene that is resistant to diarrhea virus (PEDV) (paragraph 7 of translation; Example 3, paragraphs 72-74). Liu taught knockout of the CD13 prevented PEDV infection thereby “reduc[ing] the susceptibility of the [pig] to [PEDV infection]” as compared to a wild-type pig. Multiple gRNAs are designed by software; their sequences are SEQ ID NO 1, 2, and 3 (para 42). SEQ ID NO: 1 – gcacctcctcggcgtgg – of Liu (para 42) is nucleotides 1044-1051 of SEQ ID NO: 135 in the instant application. 

    PNG
    media_image1.png
    142
    416
    media_image1.png
    Greyscale
Pg 15, para 63, teaches “FIG. 28. Genomic sequence of wildtype ANPEP exons 2-4 used as a reference sequence (SEQ ID NO: 135). The sequence includes the last 773 base pairs in intron 2, exon 2, intron 3, exon 3, intron 4, exon 4, and 81 base pairs of intron 5. The underlined regions show the locations of exons 2, 3, and 4, respectively. CRISPR Guides 2 and 3 (Table 20) targeting exon 2 are each bolded and double underlined”. Fig. 28 shows nucleotides 1044-1051 of SEQ ID NO: 135 are exon 2; therefore, Liu anticipates modifying exon 2 as required in claim 1.   
The pig with an inactivated ANPEP gene modified in exon 2 as described by Liu inherently MUST have reduced susceptibility to TGEV infection as required in claim 1 because it has the same structure described in the specification as causing the desired phenotype. 
The phrases “a 182 base pair deletion from nucleotides 1397-1578 as compared to SEQ ID NO: 135, [ ] replaced with a 5 base pair insertion beginning at nucleotide 1397”, “a 9 base pair deletion from nucleotides 1574-1582 as compared to SEQ ID NO: 135”, et al., in claim 1 have been included because they are indefinite (see 112/2nd), because the patent office does not have the ability to test the deletions described by Liu, and because the patent office does not have the ability to search the mutations as claimed without a SEQ ID NO that positively sets forth each sequence including any deletions/insertions/replacements. Therefore, without evidence to the contrary, one of the mutations described by Liu has a 9 base pair deletion from 1574-1582, 1577-1585, 1581-1589 of SEQ ID NO: 135 (for example). 
7. Liu described embryos (para 73) and raising the pigs which encompasses juvenile and adult pigs as required in claim 7 and because Liu described fetal pig fibroblasts (Example 2, para 53-64) and embryos comprising cells (para 73) as required in claim 7. The phrase “cell derived from a juvenile animal, or a cell derived from an adult animal” in claim 7 does not distinguish the structure/function of the cells claimed from those described by Liu. 
8. Liu described the modification as “biallelic” which is “heterozygous for the modified chromosomal sequence” as required in claim 8. 
9. Liu described homozygous knockouts (para 73) as required in claim 9. 
13. Liu taught ANPEP expression was knocked out which is “reduced” as compared to a wild-type pig. 
14. Liu taught ANPEP expression was knocked out and non-functional which is “production of substantially no functional ANPEP protein by the animal [or] cell” as required in claim 14.
17. The patent office does not have the ability to test and sequence the knockout described by Liu or to compare it to exons 2 as required in claim 17; therefore, without evidence to the contrary, the knockout described by Liu modifies exon 2 and results in a deletion of amino acids 194-196/197 as required in claim 17. 
20. The patent office does not have the ability to test and sequence the knockout described by Liu or to compare it to SEQ ID NO: 132 as required in claim 20; therefore, without evidence to the contrary, the knockout described by Liu has a modification within SEQ ID NO: 132 as required in claim 20.
21. The patent office does not have the ability to test and sequence the knockout described by Liu or to compare it to SEQ ID NO: 132 or 135 as required in claim 21; therefore, without evidence to the contrary, the knockout described by Liu is at least 80-100% identical to SEQ ID NO: 132 or 135 as required in claim 21.
30. Liu taught knocking out an ANPEP gene in a pig oocyte and fertilizing the oocyte to create a fertilized egg (para 73) (step 1 of claim 30), transferring the fertilized egg into a recipient female (para 73) (step 2), successfully obtained knockout pigs (para 74) which inherently MUST have decreased susceptibility to a pathogen (step 3) because they have the same structure claimed. 
32. Liu taught making “pigs” (plural) (para 2, 12-14) which is “two or more genetically modified porcine animals” as required in claim 32. 
36-38. Liu used oocytes, fertilized oocytes (para 73) and fibroblasts (Example 2, para 53-71). 
Response to arguments
Applicants argue Liu does not teach the specific modifications at specific locations in claim 1 as amended. Applicants’ argument is not persuasive for reasons set forth above. The phrases “a 182 base pair deletion from nucleotides 1397-1578 as compared to SEQ ID NO: 135, [ ] replaced with a 5 base pair insertion beginning at nucleotide 1397”, “a 9 base pair deletion from nucleotides 1574-1582 as compared to SEQ ID NO: 135”, et al., in claim 1 have been included because they are indefinite (see 112/2nd), because the patent office does not have the ability to test the deletions described by Liu, and because the patent office does not have the ability to search the mutations as claimed without a SEQ ID NO that positively sets forth each sequence including any deletions/insertions/replacements. Therefore, without evidence to the contrary, one of the mutations described by Liu has a 9 base pair deletion from 1574-1582, 1577-1585, 1581-1589 of SEQ ID NO: 135 (for example).

Claims 1, 7, 8, 13, 14, 17, 20, 21, 30, 32 remain and claims 36-38 are rejected under 35 U.S.C. 102a as being anticipated by Zhang (CN107034218).
Zhang taught genetically modified pigs and isolated pig fibroblasts whose genome comprises a knockout of an endogenous APN (ANPEP) gene that is resistant to transmissible gastroenteritis virus (TGEV) (paragraph 5 of translation; Example 1, para 116; Table bridging pg 7-11 of original). sgRNAs were designed; their sequences are SEQ ID NO 7-10 (para 78-82). SEQ ID NO: 7 – -CACCGCAGGCAACAGCGTTGTGGGT – of Zhang (para 78) is “best-matched” to nucleotides 1162- of SEQ ID NO: 135 in the instant application. 

    PNG
    media_image2.png
    76
    433
    media_image2.png
    Greyscale

Some of the mutations are in exon 2 of the ANPEP gene as required in claim 1. 
    PNG
    media_image3.png
    399
    613
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    834
    583
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    850
    587
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    217
    587
    media_image6.png
    Greyscale
       
Accordingly, Zhang targeted exon 2 as required in claim 1.
The phrases “a 182 base pair deletion from nucleotides 1397-1578 as compared to SEQ ID NO: 135, [ ] replaced with a 5 base pair insertion beginning at nucleotide 1397”, “a 9 base pair deletion from nucleotides 1574-1582 as compared to SEQ ID NO: 135”, et al., in claim 1 have been included because they are indefinite (see 112/2nd), because the patent office does not have the ability to test the deletions described by Zhang, and because the patent office does not have the ability to search the mutations as claimed without a SEQ ID NO that positively sets forth each sequence including any deletions/insertions/replacements. In addition, SEQ ID NO: 5 of Zhang shares 94.4% identity with SEQ ID NO: 164 
    PNG
    media_image7.png
    580
    468
    media_image7.png
    Greyscale

Therefore, without evidence to the contrary, one of the mutations described by Zhang has one of the sequences claimed. 
The pig with an inactivated ANPEP gene of Zhang inherently MUST have reduced susceptibility to TGEV infection as required in claim 1 because Zhang taught ANPEP is the main receptor of TGEV infection in pigs (para 5) and because the pig of Zhang has the same structure described in the specification and claimed that causes reduced susceptibility to TGEV infection. 
Zhang described embryos (para 68, 71) and raising the pigs which encompasses juvenile and adult pigs as required in claim 7. 
The Tables above show the pigs were heterozygous as required in claim 8. 
Claim 13 has been included because Zhang taught ANPEP expression was knocked out which is “reduced” as compared to a wild-type pig. 
Claim 14 has been included because Zhang taught ANPEP expression was knocked out and non-functional which is “production of substantially no functional ANPEP protein by the animal” as required in claim 14. 
Claim 17 has been included because the patent office does not have the ability to test all the deletions described by Zhang or to search all the mutations encompassed by claim 17; therefore, without evidence to the contrary, one of the mutations described by Zhang deletes amino acids 194-196 or 197 as required in claim 17. For example, A2-6 has a deletion that is “Δ35Δ466” and A2-26 shows a deletion that is “Δ298” which must inherently delete amino acids 194 through 196 or 197 as required in claim 17. It is noted that the claim is not limited to deleting only amino acids 194-196/197; it also encompasses truncations that delete 194-196/197. 
Claim 20 has been included because the patent office does not have the ability to test all the deletions described by Zhang or to search all of the mutations encompassed by claim 21; therefore, without evidence to the contrary, one of the mutations described by Zhang has a modification within nucleotides 17235-22422 of SEQ ID NO: 132 as required in claim 20. 
Claim 21 has been included because SEQ ID NO: 5 of Zhang is 95.1% identical to SEQ ID NO: 135. 
    PNG
    media_image8.png
    722
    559
    media_image8.png
    Greyscale

30. Zhang taught knocking out an ANPEP gene in a pig oocyte via nuclear transfer technology, fertilizing the oocyte, transferring the fertilized egg into a recipient female, and obtaining knockout pigs (para 68, 71) which inherently MUST have decreased susceptibility to a pathogen as required in claim 30 because they have the same structure claimed. The modifications in claim 30 are included for reasons set forth above in claim 1. 
32. Zhang taught making “pigs” (plural) (para 13-14, 37) which is “two or more livestock animals” as required in claim 32. 
Claims 36-38 have been included for reasons set forth above and because Zhang taught oocytes, fibroblasts and other isolated pig cells.  
Response to arguments
Applicants argue Zhang does not teach the specific modifications at specific locations in claim 1 as amended. Applicants’ argument is not persuasive for reasons set forth above. The phrases “a 182 base pair deletion from nucleotides 1397-1578 as compared to SEQ ID NO: 135, [ ] replaced with a 5 base pair insertion beginning at nucleotide 1397”, “a 9 base pair deletion from nucleotides 1574-1582 as compared to SEQ ID NO: 135”, et al., in claim 1 have been included because they are indefinite (see 112/2nd), because the patent office does not have the ability to test the deletions described by Zhang, and because the patent office does not have the ability to search the mutations as claimed without a SEQ ID NO that positively sets forth each sequence including any deletions/insertions/replacements. Therefore, without evidence to the contrary, one of the mutations described by Zhang has a 9 base pair deletion from 1574-1582, 1577-1585, 1581-1589 of SEQ ID NO: 135 (for example).

Claim Rejections - 35 USC § 103
Claims 1, 7-9, 13, 14, 17, 20, 21, 23, 24, 30, 32 remain and claims 36-38 rejected under 35 U.S.C. 103 as being unpatentable over Prather (10091975) in view of Liu (CN107893088). 
Prather taught a vector encoding Cas9 and a pair of gRNAs targeting SEQ ID NO: 1 of the Sus scrofa CD163 gene (col. 55, line 48-col. 56, line 27; col. 56, lines 53-59; col. 57, Table 1). The vector was combined/used together with a vector encoding Cas9 and a pair of gRNAs targeting another gene (CD1D) (col. 55, lines 51-52, et al.) for knocking out the CD163 and CD1D genes which is considered a “double-gene knockout vector system” as required in claim 1. 
Prather introduced a vector into an isolated fetal pig fibroblast (Example 1, col. 58, lines 22-col. 59, line 16) and screened them for CD163 knockout (col. 60, lines 13-27) and because Liu introduced the vector into isolated fetal pig fibroblast, and screened the fibroblasts for CD13 knockout (para 53, 57-69).
Prather cloned the fibroblast with the knockout by transferring the nucleus into a recipient enucleated oocyte, electro fusing them together, transplanting the embryo into a recipient female such that an offspring with a double knockout was obtained (col. 60-61). 
Prather did not teach an animal or cell with CD163 and CD13 modified as required in claim 23. 
However, Liu made a vector encoding Cas9 and pairs of gRNAs (pg 4, para 39-41; SEQ ID NO: 4-9) that target nucleic acid sequence of SEQ ID NO: 4-6 (SEQ ID NO: 1-3 in Liu) of the pig CD13 gene capable of knocking out the CD13 gene (para 16, 42, 43; Example 1; Fig. 2) (see rejection above for discussion of exon 2). 
It would have been obvious to those of ordinary skill in the art at the time of filing to replace the gRNAs targeting CD1D of Prather with the gRNAs targeting CD13 described by Liu. Those of ordinary skill in the art at the time of filing would have been motivated to replace the gRNAs targeting CD1D of Prather with gRNAs targeting CD13 to make the pigs resistant to porcine reproductive and respiratory syndrome virus (PRRSV) as described by Prather and porcine epidemic diarrhea (PED) caused by porcine epidemic diarrhea virus (PEDV) as described by Liu. Those of ordinary skill in the art at the time of filing would have been motivated to combine vectors targeting and knocking out CD163 and CD13 for efficiency, thereby saving time and money for screening pig fibroblasts, creating transgenic pigs, screening the pigs, and rearing the pigs. Those of ordinary skill would have had a reasonable expectation of successfully putting the two vectors together as shown by Prather would made a double-gene knockout vector system. 
Claims 2, 3, 5-7, 10-18, 20, 21, 27, 29, 30, 32 have been included for reasons set forth above and because Prather taught cloned pigs that are resistant to viral infection using a Cas9 vector encoding gRNA as required in claim 30. 
Claims 8 and 9 have been included because Prather taught making homozygous and heterozygous modifications of the gene of interest (DETX 102, 224, 230, 260, 275). Those of ordinary skill in the art at the time of filing would have been motivated to make the ANPEP modification homozygous and heterozygous because it was well-within the purview of the ordinary artisan at the time of filing. The founder animal may be heterozygous and bred for homozygous in order to decrease ANPEP expression/function.  
Claim 24 has been included because Prather taught the CD163 knockout pig had decreased susceptibility to PRRSV infection (claim 4).
Response to arguments
Applicants argument appears to rely upon the limitation regarding the exons in claim 1 as amended. Applicants’ argument is not persuasive for reasons set forth under Liu. Furthermore, claim 30 has no such requirement. 

Conclusion
No claim is allowed.  

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632